Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 1 of 10 PageID #: 872




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
JESSICA CALO,                                              :
                                                               MEMORANDUM
                                     Plaintiff,          :
                                                               DECISION AND ORDER
                                                         :
                       - against -                       :     20-CV-3559 (AMD)
COMMISSIONER OF SOCIAL                                   :
SECURITY,
                                                           :
                                    Defendant.
---------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        The plaintiff appeals the Social Security Commissioner’s decision that she is not disabled

for purposes of receiving disability insurance benefits (“DIB”) or Supplemental Security Income

(“SSI”) under Titles II and XVI of the Social Security Act. For the reasons that follow, I grant

the plaintiff’s motion for judgment on the pleadings, deny the Commissioner’s cross-motion, and

remand the case for further proceedings.

                                                  BACKGROUND

        On April 4, 2017, the plaintiff applied for DIB and SSI with an onset date of September

16, 2016, based on her history of lower neck and back pain. (Tr. 302-03, 423-26.) After the

Commissioner denied the claim, the plaintiff requested a hearing before an Administrative Law

Judge (“ALJ”). (Tr. 304-25, 347-51.) ALJ Susan Smith held a hearing on November 7, 2018, at

which the plaintiff, represented by counsel, and a vocational expert testified. (Tr. 264-301.) In

an April 5, 2019 decision, the ALJ denied the plaintiff’s claim. (Tr. 245-57.) She found that the

plaintiff suffered from one severe impairment: degenerative disc disease. (Tr. 250.) She

concluded, however, that the plaintiff’s impairment did not meet any of the applicable listings,
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 2 of 10 PageID #: 873




and that she had the residual functional capacity (“RFC”) to perform sedentary work. (Tr. 251-

52.)

       Following the ALJ’s decision, the plaintiff submitted additional medical evidence, which

the Appeals Council considered, but denied the plaintiff’s request for review on June 25, 2020.

(Tr. 1-4.) The plaintiff appealed to this Court on August 7, 2020. (ECF No. 1.) The plaintiff

and the government cross-moved for judgment on the pleadings. (ECF Nos. 11, 16.)

                                     LEGAL STANDARD

       A district court reviewing a final decision of the Commissioner “must determine whether

the correct legal standards were applied and whether substantial evidence supports the decision.”

Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004), as amended on reh’g in part, 416 F.3d 101

(2d Cir. 2005). If there is substantial evidence in the record to support the Commissioner’s

factual findings, they are conclusive and must be upheld. 42 U.S.C. § 405(g). “Substantial

evidence” means “more than a mere scintilla. It means such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)) (internal quotation

marks omitted).

       The court must defer to the Commissioner’s factual findings when they are “supported by

substantial evidence,” but not “[w]here an error of law has been made that might have affected

the disposition of the case.” Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (quoting

Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)) (citations omitted). “Even if the

Commissioner’s decision is supported by substantial evidence, legal error alone can be enough to

overturn the ALJ’s decision.” Ellington v. Astrue, 641 F. Supp. 2d 322, 328 (S.D.N.Y. 2009)

(citing Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987)). Moreover, the district court should



                                                2
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 3 of 10 PageID #: 874




remand if “the Commissioner has failed to provide a full and fair hearing, to make explicit

findings, or to have correctly applied the . . . regulations.” Manago v. Barnhart, 321 F. Supp. 2d

559, 568 (E.D.N.Y. 2004).

                                          DISCUSSION

       The plaintiff claims that ALJ Smith did not give proper consideration to the opinion of

her pain management physician, Dr. Vladimir Salomon, in determining her RFC. (ECF No. 12

at 16.) She also challenges the ALJ’s reliance on the opinion of consultative examiner Dr.

Kristina Basnayake. (Id. at 19.) Finally, the plaintiff argues that the ALJ did not give

appropriate consideration to her subjective symptoms. (Id. at 22.)

 I. RFC Determination

       The ALJ must assess a plaintiff’s residual functional capacity “based on all the relevant

evidence in the case record.” Colegrove v. Comm’r of Soc. Sec., 399 F. Supp. 2d 185, 192

(W.D.N.Y. 2005) (citing 20 C.F.R. § 416.945(a)(1)). The assessment must “include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts

(e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations).”

Martinez v. Colvin, 286 F. Supp. 3d 539, 544 (W.D.N.Y. 2017) (citation and quotation omitted).

       a. ALJ’s Evaluation of Dr. Vladimir Salomon

       Until recently, the SSA followed the “treating physician rule,” which required the agency

to give controlling weight to a treating source’s opinion, so long as it was “well-supported by

medically acceptable clinical and laboratory diagnostic techniques” and not “inconsistent with

the other substantial evidence” in the record. 20 C.F.R. § 416.927(c)(2). The 2017 regulations

changed this standard for DIB applications filed “on or after March 27, 2017.” Id. § 404.1520c.

Under the new regulations, the Commissioner will no longer “defer or give any specific



                                                 3
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 4 of 10 PageID #: 875




evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [a claimant’s] medical sources.” Id. §

404.1520c(a). Instead, when evaluating the persuasiveness of medical opinions, the

Commissioner will consider the following five factors: (1) supportability; (2) consistency; (3)

relationship of the source with the claimant, including length of the treatment relationship,

frequency of examination, purpose of the treatment relationship, extent of the treatment

relationship, and whether the relationship is an examining relationship; (4) the medical source’s

specialization; and (5) other factors, including but not limited to “evidence showing a medical

source has familiarity with the other evidence in the claim or an understanding of [the SSA]

disability program’s policies and evidentiary requirements.” Id. § 404.1520c(c). The most

important factors are supportability and consistency. After considering these factors, the ALJ

must articulate “how persuasive [she] find[s] all of the medical opinions and all of the prior

administrative medical findings in [the claimant’s] case record.” Id. § 404.1520c(b).

       On the issue of supportability, the regulations provide that “[t]he more relevant the

objective medical evidence and supporting explanations presented by a medical source are to

support his or her medical opinion(s) or prior administrative medical finding(s), the more

persuasive the medical opinions or prior administrative medical finding(s) will be.” Id. §

404.1520c(c)(1). As for consistency, the regulations provide that “[t]he more consistent a

medical opinion(s) or prior administrative medical finding(s) is with the evidence from other

medical sources and nonmedical sources in the claim, the more persuasive the medical opinion(s)

or prior administrative medical finding(s) will be.” Id. § 404.1520c(c)(2). While the ALJ “may,

but [is] not required to, explain how [she] considered” the factors of relationship with the

claimant, the medical source’s specialization, and other factors, the ALJ must “explain how [she]



                                                 4
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 5 of 10 PageID #: 876




considered the supportability and consistency factors for a medical source’s medical opinions or

prior administrative medical findings.” Id. § 404.1520c(b)(2) (emphases added). Moreover,

“[e]ven though ALJs are no longer directed to afford controlling weight to treating source

opinions,” the regulations “still recognize the foundational nature of the observations of treating

sources.” Shawn H. v. Comm’r of Soc. Sec., No. 19-CV-113, 2020 WL 3969879, at *6 (D. Vt.

July 14, 2020) (quotations and citation omitted).

        At the time of her initial claim, the plaintiff submitted two assessments from Dr.

Salomon—one from September of 2016 and one from February of 2019. In 2016, Dr. Salomon

wrote a short letter stating that he had “seen [the plaintiff] in [his] office,” and that it was his

“medical opinion that she [be] excused from work until further notice.” (Tr. 759.) ALJ Smith

found that Dr. Salomon’s opinion was not persuasive because he “did not specify a reason or cite

to medical evidence to support his conclusion.” (Tr. 254.) This decision was correct. Although

Dr. Salomon seemed to suggest, without elaborating, that the plaintiff would be unable to work

indefinitely, he did not explain why the plaintiff could not work in 2016, nor do his treatment

notes from the relevant time period indicate what led him to this conclusion.

        In 2019, Dr. Salomon filled out a “medical assessment of ability to perform work related

activities” for the plaintiff. (Tr. 755.) This time, based on two MRIs and a long history of

physical examinations, Dr. Salomon diagnosed the plaintiff with “cervical HNP, cervical

radiculopathy, lumbar HNP, [and] lumbar radiculopathy.” (Id.) He opined that the plaintiff

could never lift more than 11 pounds, but could frequently lift less than 10 pounds, that she could

occasionally carry less than 10 pounds, and that she could never balance, climb, crouch, crawl,

kneel or stoop. (Tr. 756.) He also concluded that the plaintiff could not sit for more than three

hours or “stand/walk” for more than two hours in an eight hour day, and that she could neither sit



                                                    5
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 6 of 10 PageID #: 877




nor stand for more than one hour without interruption. (Tr. 757.) The plaintiff would need three

30-minute breaks a day, and would miss more than three days of work each month. (Tr. 758.)

       ALJ Smith found this opinion unpersuasive as well. (Tr. 255.) While she “agree[d] that

in viewing the evidence in the light most favorable to the claimant, her degenerative disc disease

would limit her to a range of less than sedentary exertional work,” she found that the

“longitudinal evidence simply does not support a conclusion that the claimant cannot sit, stand,

and/or walk for a total of eight hours during a workday.” (Tr. 255.) The ALJ based this

assessment on the “findings during many treatment visits” with Dr. Salomon and the “normal”

results from consultative physician Dr. Kanista Basnayake. (Id.)

       However, Dr. Salomon’s notes from his extensive treating history with the plaintiff

support his conclusions regarding her physical capabilities. Beginning in 2015, Dr. Salomon

treated the plaintiff for persistent neck and lower back problems that appear to have gotten worse

over time. (Tr. 596-604.) In January of 2016, the plaintiff complained of “increased back

discomfort while sitting.” (Tr. 570.) Trigger point injections helped alleviate her pain over the

next several months, but the pain got worse in May of 2016; by July of 2016 it had become so

severe that she had “difficulty moving her neck.” (Tr. 554-60; 563-70.) A cervical MRI from

July of 2016 revealed that the plaintiff suffered from “slight disc building” at the C4-C5 and C6-

C7 levels, as well as a “small central and left parasagittal disc herniation” at the C5-C6 level.

(Tr. 595.) A lumbar spine MRI in October of 2016 revealed a “small left-sided disc herniation.”

(Tr. 591.) Dr. Salomon prescribed medication—primarily oxycodone and oxycontin—and

physical therapy. (Tr. 530-70.) Nevertheless, by January of 2017, the plaintiff’s pain was “more

progressive,” and she sought additional trigger point injections for the pain “radiating to the left




                                                  6
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 7 of 10 PageID #: 878




hip and thigh.” (Tr. 528-30.) Her pain fluctuated through 2017, at times “radiat[ing]” to her legs

and at times controlled by the medication. (Tr. 719-38.)

       The plaintiff had multiple follow-up visits in 2018 and her pain was effectively managed

and “well controlled” under her current prescription regimen and repeated trigger point

injections. (Tr. 688-704.) However, in September of 2018, the plaintiff again sought care from

Dr. Salomon for persistent low back pain, which was now “worse;” he prescribed her a higher

dose of Oxycontin. (Tr. 684.) As the ALJ noted, in November of 2018, the plaintiff’s pain again

appeared to be “under control” with her new pain prescription. (Tr. 680.) However, Dr.

Salomon’s treatment notes indicate that in December of 2018, the plaintiff’s “pain level

remain[ed] high between 7-9 out of 10 despite high dose Oxycontin” and in February of 2019,

the plaintiff’s “plain levels remain[ed] severe” as she continued to suffer from “low back

problems.” (Tr. 675-78.) The ALJ did not address the plaintiff’s complaints in 2019, nor did she

consider the degree of the plaintiff’s pain in prior years. Instead, the ALJ focused almost

exclusively on the plaintiff’s relative periods of comfort, without addressing her repeated periods

of pain.

       On remand, the ALJ should explain why she found that Dr. Salomon’s 2019 report was

inconsistent with his treatment notes from the three preceding years, which indicated serious

complications from a degenerative disc disease. The ALJ should seek additional information or

clarification, if necessary. Finally, the ALJ should consider the additional evidence submitted to

the Appeals Council.

       b. ALJ’s Evaluation of Dr. Kanista Basnayake

       In determining the plaintiff’s RFC, the ALJ relied on the opinion of consultative

examiner Dr. Kristina Basnayake. (Tr. 255.) Dr. Basnayake examined the plaintiff on June 7,



                                                 7
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 8 of 10 PageID #: 879




2017, and found that the plaintiff suffered from back and neck pain, and had “moderate

limitation for prolonged sitting, standing, walking, climbing, bending, lifting, carrying, kneeling,

squatting, reaching and handling.” (Tr. 655.) While ALJ Smith recognized that “moderate is not

vocationally specific,” she found that Dr. Basnayake’s conclusions suggested that the plaintiff

retained “residual work capability” and was not “totally disabled.” (Tr. 255.) Because she had

found Dr. Salomon’s opinions “unpersuasive,” she relied exclusively on Dr. Basnayake’s

opinion in determining the plaintiff’s RFC.

        “It is not obvious that a moderate limitation on sitting translates into a set number of

hours.” Perozzi v. Berryhill, 287 F. Supp. 3d 471, 487 (S.D.N.Y. 2018). “For this reason, the

Second Circuit has held that when compiling an RFC from the record, an ALJ may not rely on

opinions that employ the terms ‘moderate’ and ‘mild’ absent additional information.” Id. (citing

Curry v. Apfel, 209 F.3d 117, 123 (2d Cir. 2000) (such terms are “so vague as to render [them]

useless”)). See also Garretto v. Colvin, 2017 WL 1131906, at *21 (S.D.N.Y. Mar. 27, 2017)

(“[The consulting physician’s] use of the word ‘moderate’ is vague and provides no support for

the ALJ's conclusion that plaintiff engage in these activities for six hours out of an eight hour

day.”); Richardson v. Astrue, 2011 WL 2671557, at *12 (S.D.N.Y. July 8, 2011) (consulting

doctor’s vague conclusion that “[plaintiff’s] ability to sit was ‘mildly to moderately’ impaired . . .

provides no support for ALJ’s [ ] conclusion that [plaintiff] could perform sedentary work”).

       Dr. Basnayake’s finding of “moderate” limitations on the plaintiff’s ability to sit, without

more, does not provide substantial support for the ALJ’s conclusion that she could sit for six

hours a day. Woodford v. Apfel, 93 F.Supp.2d 521, 529 (S.D.N.Y.2000) (“An ALJ commits

legal error when he makes a residual functional capacity determination based on medical reports

that do not specifically explain the scope of claimant’s work-related capabilities.”). This is



                                                  8
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 9 of 10 PageID #: 880




especially true given Dr. Salomon’s findings, which were based on his longstanding treatment

relationship with the plaintiff. Young v. Comm’r of Soc. Sec., 2014 WL 3107960, at *9

(N.D.N.Y. July 8, 2014) (the conclusion by single consulting physician that claimant had

undefined “moderate” limitations in sitting not substantial evidence for finding that claimant

could perform sedentary work). On remand, the ALJ should reconsider whether the plaintiff can

sit for six hours in an eight-hour workday, as required for sedentary work, developing the record

further as necessary.

       c. Credibility Determination

       On remand, the ALJ should also include her evaluation of the plaintiff’s credibility. If a

plaintiff’s allegations are not supported by “objective medical evidence, the ALJ must engage in

a credibility inquiry.” Gallagher v. Colvin, 243 F. Supp. 3d 299, 306 (E.D.N.Y. 2017) (citation

and quotations omitted). “Credibility determinations must contain specific reasons for the

finding on credibility[.]” Woodcock v. Comm’r of Soc. Sec., 287 F. Supp. 3d 175, 176 (E.D.N.Y.

2017) (citations and alterations omitted). The ALJ must consider (1) the claimant’s daily

activities, (2) the duration, location, frequency and intensity of the claimant’s pain, (3)

precipitating and aggravating factors, (4) the type, dosage, effectiveness, and side effects of any

medications that the claimant takes, (5) any treatment, other than medication, that the claimant

has received, (6) any other measures that the claimant employs to relieve the pain, and (7) other

factors concerning the claimant’s functional limitations and restrictions as a result of the pain.

20 C.F.R. § 404.1529(c)(3)(i)-(vii).

       Although the ALJ determined that the plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [her] symptoms [were] not entirely consistent with the medical

evidence[,]” she did not explain how the plaintiff’s testimony was inconsistent with the record.



                                                  9
Case 2:20-cv-03559-AMD Document 18 Filed 08/16/21 Page 10 of 10 PageID #: 881




(Tr. 254.) Observing that the plaintiff’s treatment “remained fairly conservative,” the ALJ did

not consider the duration of the plaintiff’s treatment, the dosage change in her pain medication

over time, or the recent intensity of her symptoms. (Tr. 254.) The plaintiff also testified that

“depending upon the day, [she] could sit for only 15 minutes,” at a time and has to sit down

“within five minutes” of standing. (Tr. 274-76.) The ALJ should consider the plaintiff’s

testimony in light of Dr. Salomon’s records, which include observations that the plaintiff had

radiating pain in her hips, thighs and legs and had difficulty sitting.

        On remand, the ALJ should also include a specific credibility determination, explain how

she balanced the various factors, and identify any inconsistencies between the plaintiff’s

testimony and the rest of the record. See Kane v. Astrue, 942 F. Supp. 2d 301, 314 (E.D.N.Y.

2013) (finding legal error when the ALJ did not explicitly refer to or discuss any of the

credibility factors).

                                          CONCLUSION

        The plaintiff’s motion for judgment on the pleadings is granted, the Commissioner’s

cross-motion is denied, and the case is remanded for further proceedings consistent with this

opinion.



SO ORDERED.
                                                         s/Ann M. Donnelly
                                                       _________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge


Dated: Brooklyn, New York
       August 16, 2021




                                                  10
